992 F.2d 1217
144 L.R.R.M. (BNA) 2744
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 31, INTERNATIONAL UNION OF BRICKLAYERS AND ALLIEDCRAFTSMEN, AFL-CIO, Respondent.
No. 93-5425.
United States Court of Appeals, Sixth Circuit.
April 29, 1993.

Before GUY and NELSON, Circuit Judges, and ENGEL, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Local 31, International Union of Bricklayers and Allied Craftsmen, AFL-CIO, Lansing, Michigan, its officers, agents, and representatives, enforcing its order dated December 16, 1992, as corrected March 25, 1993, in Case No. 7-CA-32343, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Local 31, International Union of Bricklayers and Allied Craftsmen, AFL-CIO, Lansing, Michigan, its officers, agents, and representatives, shall:

1. Cease and desist from:

3
(a) Threatening to enforce working rules strictly against employees, decrease their working hours, or eliminate their jobs because of their union preferences.


4
(b) Reducing the work hours of employees because of their union preferences.


5
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Restore the 40-hour workweek for Susan Schrader, and make her whole for any losses resulting from the unlawful reduction of her working hours, in the manner set forth in the remedy section of the Board's decision.


8
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


9
(c) Post at its facility in Lansing, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


10
(d) Notify the Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT threaten to enforce working rules strictly against our employees, decrease their working hours, or eliminate their jobs because of their union preferences.


15
WE WILL NOT reduce the work hours of our employees because of their union preferences.


16
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


17
WE WILL restore the 40-hour workweek for Susan Schrader, and WE WILL make her whole for any losses resulting from the unlawful reduction of her working hours, with interest.

LOCAL 31, INTERNATIONAL UNION OF

18
BRICKLAYERS AND ALLIED CRAFTSMEN, AFL-

CIO

19
/s/(Labor Organization)

Dated __________
By __________ (Representative) (Title)

20
This is an official notice and must not be defaced by anyone.


21
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.